Title: From George Washington to Jacob Bayley, 9 June 1781
From: Washington, George
To: Bayley, Jacob


                        
                            sir
                            Head Quarters N.Windsor 9th June 1781
                        
                        Lewis Vincent the Bearer of this tells me he hath had the Expectation of being paid as a Lieut. of the Corps
                            of Indians—for whom he has received Pay—the Number of that Copps is so small that I could not by aney Means allow pay for any more Officers than are
                            inserted in the Pay Roll—he importunes me for A present of the Horse which he rides here—as I am unacquainted with his
                            particular Deserts—I have referred him to you—& you will be pleased to give him the Horse if you shall think his
                            Merits have intituled him to such Reward. I am sir Your -most Obt.

                    